Hart, J., (after stating the facts). The sole question to be determined in this case is whether or not the contract signed by the parties to this litigation is void for the reason that it was procured by coercion. If the contract in question is valid, the appellant has expressly limited its liability to loss or injury occurring on its own line of railway, and is not liable; for under the undisputed facts of this case the loss of and injury to the cattle occurred on the line of the connecting carrier. That a contract between a railway company and a shipper limiting the liability of the carrier to loss or injury on its oyvn line is binding, if based upon a valid consideration, we refer to the following: Chicago, R. I. & P. Ry. Co. v. Slaughter, 84 Ark. 423, and cases cited. On the other hand, it is equally well settled in this State that, in the absence of a stipulation restricting the liability, the acceptance of goods by a carrier for transportation implies an untalcing on its part to transport them to the place to which they are consigned, wherever that may be, even beyond its own line, and to be responsible for loss or injury occurring on the line of a connecting carrier. St. Louis Southwestern Railway Co. v. Kilberry, 83 Ark. 87; Kansas City, Ft. S. & M. Rd. Co. v. Washington, 74 Ark. 9; St. Louis, I. M. & So. Ry. Co. v. Randle, 85 pellee for his signature. The undisputed testimony shows that the cattle had been loaded in the cars and accepted by the railroad company to be delivered at a point beyond its own lines, and that the train was in the act of starting before the contract was submitted to appellee for his signature. Appellee demanded an unrestricted liability contract because he did not intend to accompany the cattle, and for that reason, if any loss or injury occurred to the cattle, he would not know whether it happened on the line of the initial or the connecting carrier. He was refused any other contract than the one exhibited, and was-compelled to sign it in order to ship his cattle. He was refused the opportunity to ship on unrestricted terms, and the restrictions are void. The contract, therefore, was not properly evidence in this case, and no defense can be based upon it. It passes out of the case. St. Louis & San Francisco Rd. Co. v. Wells, 81 Ark. 469; St. Louis & San Francisco Rd. Co. v. Burgin, 83 Ark. 502; St. Louis & S. F. Rd. Co. v. Pearce, 82 Ark. 353; Railway Co. v. Cravens, 57 Ark. 112. The case stands as if appellant had accepted the cattle consigned from Ola, Arkansas, to National Stock Yards, Illinois, without making a contract restricting its liability to loss or injury over its own line of railway. Hence, under the rule above declared, appellant was liable for any loss or injury occurring on the line of its connecting carrier, and the judgment is affirmed.